      Case 9:18-cv-80176-BB Document 268-25 Entered on FLSD Docket 08/16/2019 Page 1 of 4




IRA KLEIMAN, as the personal representative of the
  Estate of David Kleiman, and W&K Info Defense
                   Research, LLC
                        v.
                  CRAIG WRIGHT

              Civil Action No.: 9:18-cv-80176-BB/BR
           Demonstrative for Dr. Matthew J. Edman Direct
                           June 28, 2019


                                                                                            1
                                 OBJECT CODE FROM OCT. 2014 EMAIL
                                Case 9:18-cv-80176-BB Document 268-25 Entered on FLSD Docket 08/16/2019 Page 2 of 4




Original Object Code of Oct. 2014 Email                                            Modified Object Code of Oct. 2014 Email




                 Code to Text Mapping                                             Modified Display Text for Oct. 2014 Email
0027 0044 0059 0048 0003 002E 004F 0048 004C 0050 0044 0051
‘D’ ‘a’ ‘v’ ‘e’ ' ' ‘K’ ‘l’ ‘e’ ‘i’ ‘m’ ‘a’ ‘n’




                                                                                                                              2
                       OBJECT CODE FROM OCT. 2014 EMAIL
                      Case 9:18-cv-80176-BB Document 268-25 Entered on FLSD Docket 08/16/2019 Page 3 of 4




Original email “From:” field (Oct. 2014 Email)                         Original email “From:” field (Oct. 2014 Email)




Original email “To:” field (Oct. 2014 Email)                           Original email “To:” field (Oct. 2014 Email)




                                                                   Display of Modified Hyperlinks (Oct. 2014 Email)




                                                                                                                        3
                        OBJECT CODE COMPARISON OF OCT. 2014 EMAIL
                      Case 9:18-cv-80176-BB Document 268-25 Entered on FLSD Docket 08/16/2019 Page 4 of 4
                                   AND JUNE 2011 EMAIL
Object Code of Oct. 2014 Email                           Modified Object Code of June 2011 Email




                                                                                            “24”


                                                                                             “June”



                                                                                             “1”




   Text of Oct. 2014 Email                                          Text of June 2011 Email



                                                                                                            4
